Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 9, 2019 for patent application 16/707399.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing, receiving, identifying, comparing, and determining.
The limitation of storing, receiving, identifying, comparing, and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a category. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taft (U.S. Publication Number: 2010/0152910).
As to independent claim 1, Taft discloses a computing device for detecting and identifying power system events comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to: 

receive sensor data from a plurality of sensors monitoring a power grid (e.g., one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid) (see Paragraph [0142]); 
identify one or more features contained in the sensor data (e.g., fault assessment may include identification of fault existence and identification of the fault type) (see Paragraph [0205]); 
compare the one or more features to the plurality of categorized events (e.g., analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis) (see Paragraph [0088]); and 
determine an event category based on the comparison (e.g., responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure) (see Paragraph [0128]). 
As to independent claim 11, Taft discloses a computing device for building a database of categorized events comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to: 
store a database including a plurality of categorized events, wherein each categorized event of the plurality of categorized events is associated with an event category (e.g., a fault has been detected, classified, categorized, characterized and isolated) (see Paragraph [0128]);
receive an event (e.g., one or more sensors may measure and transmit to remote asset monitoring processes in order to determine the current health of the particular portion of the grid) (see Paragraph [0142]); 

compare the one or more features to the plurality of categorized events (e.g., analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis) (see Paragraph [0088]); and 
determine an event category for the event based on the comparison (e.g., responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure) (see Paragraph [0128]). 
As to dependent claim 2, Taft teaches the computing device in accordance with claim 1, wherein said at least one processor is further programmed to adjust operation of the power grid based on the determined event category (e.g., operations control center) (see Paragraph [0053]). 
As to dependent claim 3, Taft teaches the computing device in accordance with claim 1, wherein the sensor data is received in real-time (e.g., real-time, data collected from Smart Meter 163 and the one or more sensors) (see Paragraph [0084]). 
As to dependent claim 4, Taft teaches the computing device in accordance with claim 1, wherein the sensor data includes at least one of active power, reactive power, voltage, frequency, and phase angle (e.g., phasor data, magnitude and phase angle to identify fault types upon detection of fault conditions of a fault in a power grid) (see Paragraph [0009]). 
As to dependent claim 5, Taft teaches the computing device in accordance with claim 1, wherein each categorized event of the plurality of categorized events includes one or more features, and wherein said at least one processor is further programmed to compare the one or more features of each categorized event to the one or more features of the sensor data (e.g., analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis) (see Paragraph [0088]). 
As to dependent claim 6, Taft teaches the computing device in accordance with claim 1, wherein said at least one processor is further programmed to calculate a similarity value for each categorized event in comparison to the received sensor data (e.g., a value modeling may be performed in generating the definition of key performance indicators and success factors for the Smart Grid and the implementation of the ability to measure and rate the system performance against the desired performance factors) (see Paragraph [0148]). 
As to dependent claim 7, Taft teaches the computing device in accordance with claim 6, wherein said at least one processor is further programmed to, for each event category, calculate a probability that the received sensor data is associated with the corresponding event category (e.g., risk assessment and management planning RAMP process may provide an assessment of risk associated with specific elements of the smart grid solution) (see Paragraph [0156]). 
As to dependent claim 8, Taft teaches the computing device in accordance with claim 1, wherein said at least one processor is further programmed to determine whether or not to add the received sensor data to the database as a categorized event (e.g., responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure) (see Paragraph [0128]). 
As to dependent claim 9, Taft teaches the computing device in accordance with claim 8, wherein the at least one processor is further programmed to: calculate an importance score for each event in the database; calculate an importance score for the received sensor data; compare the important score for the received sensor data to the importance score for every event in the determined event category; and add the received sensor data to the database based on that comparison (e.g., a value modeling may be performed in generating the definition of key performance indicators and success factors for the Smart Grid and the implementation of the ability to measure and rate the system performance against the desired performance factors) (see Paragraph [0148]). 
As to dependent claim 10, Taft teaches the computing device in accordance with claim 9, wherein the at least one processor is further programmed to remove an event from the database based on that comparison (e.g., analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis) (see Paragraph [0088]). 
As to dependent claim 12, Taft teaches the computing device in accordance with claim 11, wherein said at least one processor is further programmed to provide the determined event category to a user for confirmation (e.g., outage confirmed; outage intelligence application may issue a request for OE confirmation) (see Paragraph [0162] and [0181]-[0182]). 
As to dependent claim 13, Taft teaches the computing device in accordance with claim 11, wherein the event includes at least one of active power, reactive power, voltage, frequency, and phase angle (e.g., phasor data, magnitude and phase angle to identify fault types upon detection of fault conditions of a fault in a power grid) (see Paragraph [0009]). 
As to dependent claim 14, Taft teaches the computing device in accordance with claim 11, wherein each categorized event of the plurality of categorized events includes one or more features, and wherein said at least one processor is further programmed to compare the one or more features of each categorized event to the one or more features of the sensor data (e.g., analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis) (see Paragraph [0088]). 
As to dependent claim 15, Taft teaches the computing device in accordance with claim 14, wherein said at least one processor is further programmed to calculate a similarity value for each categorized event in comparison to the event based on the comparison of the one or more features (e.g., a value modeling may be performed in generating the definition of key performance indicators and 
As to dependent claim 16, Taft teaches the computing device in accordance with claim 15, wherein said at least one processor is further programmed to, for each event category, calculate a probability that the received event is associated with the corresponding event category based on the similarity value (e.g., risk assessment and management planning RAMP process may provide an assessment of risk associated with specific elements of the smart grid solution) (see Paragraph [0156]). 
As to dependent claim 17, Taft teaches the computing device in accordance with claim 11, wherein said at least one processor is further programmed to determine whether or not to add the received event to the database as a categorized event (e.g., responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure) (see Paragraph [0128]). 
As to dependent claim 18, Taft teaches the computing device in accordance with claim 17, wherein said at least one processor is further programmed to: calculate an importance score for each event in the database; calculate an importance score for the received sensor data; compare the important score for the received sensor data to the importance score for every event in the determined event category; and add the received sensor data to the database based on that comparison (e.g., a value modeling may be performed in generating the definition of key performance indicators and success factors for the Smart Grid and the implementation of the ability to measure and rate the system performance against the desired performance factors) (see Paragraph [0148]). 
As to dependent claim 19, Taft teaches the computing device in accordance with claim 11, wherein said at least one processor is further programmed to: receive a plurality of events; for each event of the plurality of events, identify one or more features contained in the corresponding event; for each event of the plurality of events, compare the one or more features to the plurality of categorized 
As to dependent claim 20, Taft teaches the computing device in accordance with claim 11, wherein said at least one processor is further programmed to: retrieve, from the database, a plurality of events associated with a first event category; compare the plurality of events to each other; determine at least one event of the plurality of events to remove from the database; and remove the determined at least one event from the plurality of categorized events in the database (e.g., responsible for collecting, filtering, collating and de-duplicating faults so that an individual fault event is raised rather than a deluge based on the raw events that are typical during a failure) (see Paragraph [0128]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Takata et al. (U.S. Publication Number: 2019/0033351) teaches data cost effective fast similarity search with priority access.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117